37 F.3d 1501
73 A.F.T.R.2d (RIA) 94-1488
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Frederick L. NELSEN and Doris L. Nelsen, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 93-2830.
United States Court of Appeals, Seventh Circuit.
Submitted Jan. 24, 1994.Decided Feb. 14, 1994.

Before:  POSNER, Chief Judge, COFFEY and ROVNER, Circuit Judges.


1
Upon consideration of the request for leave to proceed as a pauper on appeal filed by the appellant on 8/27/93, the final order of the District Court, and the record on appeal, this court has determined that any issues which could be raised are insubstantial and the filing of briefs would not be helpful to the court's consideration of the issues.   Mather v. Village of Mundelein, 869 F.2d 356, 357 (7th Cir.1989) (per curiam ).


2
IT IS ORDERED that the motion for leave to proceed on appeal in forma pauperis is DENIED and the judgment of the United States Tax Court is summarily AFFIRMED.